Title: To Benjamin Franklin from Jean-Baptiste Mailhe, 21 August 1778
From: Mailhe, Jean-Baptiste
To: Franklin, Benjamin


Monseigneur
A Castel-nau de magnoal ce 21. août 1778.
L’horreur qe j’ai conçue dès long-temps pour la Tyrannie des Anglois, et la justice de la cause américaine, m’ont inspiré cette piece de vers. Que n’ont-ils la vertu d’entraîner quiconque n’est pas partisan du Congrès? Ce nombre est pourtant bien petit. On ne parle plus que de Vashington et de Franclin. L’Amérique, pour secouer le joug anglican, avait besoin d’un général tel que le premier, et d’un ministre tel que vous, Monseigneur. Après avoir éclairé le monde par vos lumieres et par les recherches et les decouvertes que vous avez fait dans la physique, il ne manquait plus à votre gloire, que d’être choisi par toute une nation, pour plaider sa cause devant les puissances de L’Europe, et de remplir son attente avec ce patriotisme et cette sagesse qui vous caractérisent. Puisse la revolution qui se prepare, être bientôt achevée! Puissiez-vous bientôt, Monseigneur, revenir dans vôtre patrie, pour y recueillir le fruit de vos travaux! Et s’il m’est permis de faire des voeux pour moi-même puissiez-vous jetter un regard favorable sur mon ouvrage. J’ai l’honneur d’être avec un trèsprofond respect de vôtre altesse Monseigneur Le très-humble, le très-obéissant serviteur
Mailheavocat au parlement de Toulouse
